DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 08/02/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel S. Glueck (Reg. #: 37,838) on 08/12/2021.


Claim 41. (Cancelled)

Allowable Subject Matter
Claims 17, 21, 24-25, 28, 32-34, 37-38, 42-43, 46 and 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 17, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“configured to act as a control unit configured to control a lens based on the detected angular velocity but not based on first information in a first mode, and based on the first information in a second mode, wherein the communication interface transmits, in the second mode, (a) second information indicating the angular velocity and (b) third information indicating a time when the angular velocity was detected by the detector, wherein the communication interface receives, in the second mode, (a) the first information and (b) the third information which is the same information as the transmitted third information, wherein the first information, the second information, and the third information are different information from one another, wherein the angular velocity detected by the detector is the angular velocity of the lens, wherein the imaging apparatus determines a motion vector corresponding to an object, wherein the first information comprises an angular velocity of the object and is determined by the imaging apparatus in accordance with (a) the angular velocity of the lens, (b) a focal length of the lens, and (c) the motion vector corresponding to the object, wherein the 
	Claims 24, 34 and 46 are allowable for the same reasons as claim 17.
Claims 21, 25, 28, 32-33, 37-38, 42-43 and 49-53 depend on, and further limit, independent claims 17, 24, 34 and 46. Therefore, claims 21, 25, 28, 32-33, 37-38, 42-43 and 49-53 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/WESLEY J CHIU/Examiner, Art Unit 2698                


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698